Per Curiam.
A rehearing was granted in this ease; and after further consideration the former opinion and judgment of affirmance is withdrawn, and the following' substituted:
1. "Creditors without'lien can not, as a general rule, enjoin their debtors from disposing of property, nor obtain injunction or other extraordinary relief in equity.” Civil Code (1910), § 5495. See Cunningham v. Williams, 135 Ga. 249 (69 S. E. 101); Virginia-Carolina Chemical Co. v. Everett, 149 Ga. 681 (101 S. E. 805). While there are exceptions to the general rule just stated, no facts are alleged in the instant case that would take it without the general rule. The decision in Hermann v. Mobley, 172 Ga. 380 (158 S. E. 38), and in cases there cited, involved facts that took those cases without the general rule; and the rulings there made are not applicable to the present case.
2. The court erred in overruling the demurrer to the petition, and in not dismissing the case.
*494No. 9655.
February 19, 1934.
Branch & Howard, Mundy & Mundy, and E. S. Ault, for plaintiffs in error.
William H. Trawiclc, John IZ. Davis, and Arnold,, Arnold & Qambrell, contra.
3. The rulings stated above being controlling, all subsequent proceedings in the case were nugatory. Judgment reversed.

All the Justices concur.